Exhibit 10.1

 

PLACEMENT AGENCY AGREEMENT

 

January __, 2018

 

Roth Capital Partners, LLC

888 San Clemente Drive

Newport Beach, CA 92660

 

Ladies and Gentlemen:

 

Subject to the terms and conditions herein (this “Agreement”), My Size, Inc., a
Delaware corporation (the “Company”), hereby agrees to sell registered
securities of the Company, consisting of up to _____ shares (the “Shares”) of
the Company’s common stock, $0.001 par value per share (the “Common Stock”) and
common stock purchase warrants to purchase up to an aggregate of ______ shares
of Common Stock with an exercise price of $____ per share (the “Warrants”, as
exercised, the “Warrant Shares”) directly to various investors (each, an
“Investor” and, collectively, the “Investors”) through Roth Capital Partners,
LLC, as placement agent (the “Placement Agent”). The Warrants and the Shares are
collectively referred to herein as the “Primary Securities” and the Primary
Securities, together with the Warrant Shares, are collectively referred to
herein as the “Securities”. The documents executed and delivered by the Company
and the Investors in connection with the Offering (as defined below), including,
without limitation, a securities purchase agreement (the “Purchase Agreement”),
and the Warrants shall be collectively referred to herein as the “Transaction
Documents.” The purchase price to the Investors for each Share and accompanying
____ of a Warrant is $____. As required by the rules and regulations of the Tel
Aviv Stock Exchange, the nominal value of $0.001 for each Warrant Share issuable
upon exercise of the Warrants (without regard to any limitation on exercise set
forth therein) shall be prepaid to the Company at the Closing (as defined below)
as part of the purchase price described in the immediately preceding sentence.
The Placement Agent may retain other brokers or dealers to act as sub-agents or
selected-dealers on its behalf in connection with the Offering.

 

The Company hereby confirms its agreement with the Placement Agent as follows:

 

Section 1. Agreement to Act as Placement Agent.

 

(a) On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, the Placement Agent shall be the exclusive Placement Agent in
connection with the offering and sale by the Company of the Securities pursuant
to the Company’s registration statement on Form S-3 (File No. 333-222535) (as
amended from time to time and including the exhibits thereto at any given time,
the “Registration Statement”), with the terms of such offering (the “Offering”)
to be subject to market conditions and negotiations between the Company, the
Placement Agent and the prospective Investors. The Placement Agent will act on a
reasonable best efforts basis and the Company agrees and acknowledges that there
is no guarantee of the successful placement of the Securities, or any portion
thereof, in the prospective Offering. Under no circumstances will the Placement
Agent or any of its “Affiliates” (as defined below) be obligated to underwrite
or purchase any of the Securities for its own account or otherwise provide any
financing. The Placement Agent shall act solely as the Company’s agent and not
as principal. The Placement Agent shall have no authority to bind the Company
with respect to any prospective offer to purchase Securities and the Company
shall have the sole right to accept offers to purchase Securities and may reject
any such offer, in whole or in part. Subject to the terms and conditions hereof,
payment of the purchase price for, and delivery of, the Securities shall be made
at one or more closings (each a “Closing” and the date on which each Closing
occurs, a “Closing Date”). As compensation for services rendered, on each
Closing Date, the Company shall pay to the Placement Agent the fees and expenses
set forth below:

 

(i) A cash fee equal to 7% of the gross proceeds received by the Company from
the sale of the Securities at the Closing.

 



 

 

 

(ii) The Company also agrees to reimburse Placement Agent’s expenses (with
supporting invoices/receipts) up to a maximum of $55,000, payable immediately
upon a Closing of the Offering.

 

(b) In addition to the foregoing fees and expenses, the Company acknowledges
that at the first Closing of this Offering, the Company shall pay the Placement
Agent an additional $60,000, representing fees earned by the Placement Agent for
serving as placement agent to the Company in the private placement of the
Company’s securities pursuant to its securities purchase agreement dated October
26, 2017 (the “October 2017 Placement”).

 

(c) The term of the Placement Agent’s exclusive engagement will be until the
February 28, 2018.

 

(d) Nothing in this Agreement shall be construed to limit the ability of the
Placement Agent or its Affiliates to pursue, investigate, analyze, invest in, or
engage in investment banking, financial advisory or any other business
relationship with Persons (as defined below) other than the Company. As used
herein (i) “Persons” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind and (ii) “Affiliate” means any Person that, directly
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with a Person as such terms are used in and construed
under Rule 405 under the Securities Act of 1933, as amended (the “Securities
Act”).

 

(e) (e) The Placement Agent acknowledges and understands that any direct
distribution in Israel of the securities, may deem to require a specific permit
by the Israeli Securities Authority (the “ISA”), that no such permit has been
granted by nor requested from or waved by the ISA, and that consequently The
Placement Agent represents and warrants that The Placement Agent shall not place
such securities directly in Israel or with Israeli financial institutions or
Israeli securities brokers.

 



 2 

 

 

Section 2. Representations, Warranties and Covenants of the Company. The Company
hereby represents, warrants and covenants to the Placement Agent as of the date
hereof, and as of each Closing Date, as follows:

 

(a) Securities Law Filings. The Company has filed with the Securities and
Exchange Commission (the “Commission”) the Registration Statement under the
Securities Act, which was filed on January 12, 2018 and declared effective on
January 25, 2018 for the registration of the Securities under the Securities
Act. Following the determination of pricing among the Company and the
prospective Investors introduced to the Company by Placement Agent, the Company
will file with the Commission pursuant to Rules 430A and 424(b) under the
Securities Act, and the rules and regulations (the “Rules and Regulations”) of
the Commission promulgated thereunder, a final prospectus supplement relating to
the placement of the Securities, their respective pricings and the plan of
distribution thereof and will advise the Placement Agent of all further
information (financial and other) with respect to the Company required to be set
forth therein. Such registration statement, at any given time, including the
exhibits thereto filed at such time, as amended at such time, is hereinafter
called the “Registration Statement”; such prospectus in the form in which it
appears in the Registration Statement at the time of effectiveness, together
with any preliminary prospectus supplement relating to the Offering, is
hereinafter called the “Base Prospectus”; the preliminary prospectus supplement
in the form in which it was filed with the Commission pursuant to Rule 424(b) is
hereinafter called the “Preliminary Prospectus Supplement”; and the final
prospectus supplement, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as it may be amended or
supplemented) is hereinafter called the “Final Prospectus.” The Registration
Statement at the time it originally became effective is hereinafter called the
“Original Registration Statement.” Any reference in this Agreement to the
Registration Statement, the Original Registration Statement, the Base
Prospectus, the Preliminary Prospectus Supplement or the Final Prospectus shall
be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”), if any, which were or are filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), at any
given time, as the case may be; and any reference in this Agreement to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Original Registration Statement, the Base Prospectus, the Preliminary
Prospectus Supplement or the Final Prospectus shall be deemed to refer to and
include the filing of any document under the Exchange Act after the date of this
Agreement, or the issue date of the Base Prospectus, the Preliminary Prospectus
Supplement or the Final Prospectus, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus, the Preliminary Prospectus Supplement or the
Final Prospectus (and all other references of like import) shall be deemed to
mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in the
Registration Statement, the Base Prospectus, the Preliminary Prospectus
Supplement or the Final Prospectus, as the case may be. As used in this
paragraph and elsewhere in this Agreement, “Time of Sale Disclosure Package”
means the Base Prospectus, any preliminary prospectus supplement, any
subscription agreement between the Company and the Investors, and any issuer
free writing prospectus as defined in Rule 433 of the Act (each, an “Issuer Free
Writing Prospectus”), if any, that the parties hereto shall hereafter expressly
agree in writing to treat as part of the Time of Sale Disclosure Package. The
term “any Prospectus” shall mean, as the context requires, the Base Prospectus,
the Final Prospectus, and any supplement to either thereof. The Company has not
received any notice that the Commission has issued or intends to issue a stop
order suspending the effectiveness of the Registration Statement or the use of
the Base Prospectus or any Prospectus Supplement or intends to commence a
proceeding for any such purpose.

 

(b) Assurances. The Original Registration Statement, as amended, (and any
further documents to be filed with the Commission) contains all exhibits and
schedules as required by the Securities Act. Each of the Registration Statement
and any post-effective amendment thereto, at the time it became effective,
complied in all material respects with the Securities Act and the applicable
Rules and Regulations and did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading. The Base Prospectus, and the
Final Prospectus, each as of its respective date, comply or will comply in all
material respects with the Securities Act and the applicable Rules and
Regulations. Each of the Base Prospectus and the Final Prospectus, as amended or
supplemented, did not and will not contain as of the date thereof any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. The Incorporated Documents, when they were filed with
the Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations promulgated thereunder,
and none of such documents, when they were filed with the Commission, contained
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein (with respect to Incorporated Documents
incorporated by reference in the Base Prospectus or Final Prospectus), in light
of the circumstances under which they were made not misleading. No
post-effective amendment to the Registration Statement reflecting any facts or
events arising after the date thereof which represent, individually or in the
aggregate, a fundamental change in the information set forth therein is required
to be filed with the Commission. Except for this Agreement, there are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. Except for this Agreement, there are no contracts or other
documents required to be described in the Base Prospectus or Final Prospectus,
or to be filed as exhibits or schedules to the Registration Statement, which
have not been described or filed as required.

 



 3 

 

 

(c) Offering Materials. Neither the Company nor any of its directors and
officers has distributed and none of them will distribute, prior to each Closing
Date, any offering material in connection with the offering and sale of the
Securities other than the Time of Sale Disclosure Package.

 

(d) Subsidiaries. All of the direct and indirect subsidiaries of the Company
(the “Subsidiaries”) are set forth in the Incorporated Documents. The Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each Subsidiary free and clear of any liens, charges, security interests,
encumbrances, rights of first refusal, preemptive rights or other restrictions
(collectively, “Liens”), and all of the issued and outstanding shares of capital
stock of each Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities.

 

(e) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement or any other agreement entered into between the Company and the
Investors, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement or the transactions contemplated under the
Prospectus Supplement (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no an action, claim, suit, investigation or proceeding (including, without
limitation, an informal investigation or partial proceeding, such as a
deposition), whether commenced or threatened (“Proceeding”) has been instituted
in any such jurisdiction revoking, limiting or curtailing or seeking to revoke,
limit or curtail such power and authority or qualification.

 



 4 

 

 

(f) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and the Time of Sale Disclosure Package and otherwise to carry
out its obligations hereunder and thereunder. The execution and delivery of each
of this Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby and under the Base Prospectus have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, the Company’s Board of Directors (the “Board
of Directors”) or the Company’s stockholders in connection therewith other than
in connection with the Required Approvals (as defined below). This Agreement has
been duly executed by the Company and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(g) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the transactions contemplated pursuant to the Time of Sale
Disclosure Package, the issuance and sale of the Securities and the consummation
by it of the transactions contemplated hereby and thereby to which it is a party
do not and will not (i) conflict with or violate any provision of the Company’s
or any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

 

(h) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement and the transactions
contemplated pursuant to the Transaction Documents and the Final Prospectus,
other than: (i) the filing with the Commission of the Final Prospectus, (ii)
application(s) to The NASDAQ Capital Market (the “Trading Market”) for the
listing of the Shares and the Warrant Shares for trading thereon in the time and
manner required thereby, and (iii) such consents, approvals, authorizations,
registrations or qualifications as may be required under state or foreign
securities or “blue sky” laws and the rules of the Financial Industry Regulatory
Authority, Inc. (“FINRA”) (collectively, the “Required Approvals”). All Required
Approvals have been or will be obtained or effected on or prior to the Closing
Date, and the Company is not aware of any facts or circumstances which might
prevent the Company from obtaining and Required Approvals.

 



 5 

 

 

(i) Issuance of the Securities; Registration. The Primary Securities are duly
authorized and, when issued and paid for in accordance with the Final
Prospectus, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company. The Warrant Shares, when issued
in accordance with the terms of the Warrants will be validly issued, fully paid
and nonassessable, free and clear of all Liens imposed by the Company. The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable pursuant to the Final Prospectus, including
the Shares and the Warrant Shares.

 

(j) Capitalization. The capitalization of the Company is as set forth in the
Incorporated Documents. The Company has not issued any capital stock since its
most recently filed periodic report under the Exchange Act, other than pursuant
to the exercise of employee stock options under the Company’s stock option
plans, the issuance of shares of Common Stock to employees pursuant to the
Company’s employee stock purchase plans and pursuant to the conversion and/or
exercise of securities of the Company or the Subsidiaries which would entitle
the holder thereof to acquire at any time any Common Stock, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock (“Common
Stock Equivalents”) outstanding as of the date of the most recently filed
periodic report under the Exchange Act, and in connection with the October 2017
Placement. Other than the investors in the October 2017 Placement, no Person has
any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by this Agreement,
the Transaction Documents and the Prospectus. Except as a result of the purchase
and sale of the Securities, there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock of the capital stock of any Subsidiary,
or contracts, commitments, understandings or arrangements by which the Company
or any Subsidiary is or may become bound to issue additional shares of Common
Stock or Common Stock Equivalents or capital stock of any Subsidiary. The
issuance and sale of the Securities will not obligate the Company or any
Subsidiary to issue shares of Common Stock or other securities to any Person
(other than the Investors) and, other than securities sold in the October 2017
Placement, will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities. There are no outstanding securities or instruments of the Company of
any Subsidiary that contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any Subsidiary is or may become bound to redeem a security of the Company or
such Subsidiary. The Company does not have any stock appreciation rights of
“phantom stock” plans or agreements or any similar plan or agreement. All of the
outstanding shares of capital stock of the Company are duly authorized. All of
the outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders. The SEC Reports (as defined below) contain correct
and complete copies of the Company’s certificate of incorporation, as amended
and as in effect on the date hereof, and the Company’s bylaws, as amended and as
in effect on the date hereof, and the terms of all Common Stock Equivalents, and
the material rights of the holders thereof in respect thereto.

 



 6 

 

 

(k) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Prospectus and
any prospectus supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Company has never been an issuer subject to Rule 144(i) under the Securities
Act. The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

(l) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof and incorporated into the Base Prospectus, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Securities contemplated by the Base
Prospectus or disclosed in the Base Prospectus, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its Subsidiaries or
their respective businesses, prospects, properties, operations, assets or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least 1 Trading Day prior to the
date that this representation is made.

 



 7 

 

 

(m) Litigation. There is no action, suit, inquiry, arbitration, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of this Agreement, the
Transaction Documents and the transactions contemplated pursuant to the Time of
Sale Disclosure Package or (ii) could, if there were an unfavorable decision,
have or reasonably be expected to result in a Material Adverse Effect. No
director, officer or employee of the Company or any of its Subsidiaries has
willfully violated 18 U.S.C. §1519 or engaged in spoliation in reasonable
anticipation of litigation. Neither the Company nor any Subsidiary, nor any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. There has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the
Commission or any other U.S. or foreign securities regulator involving the
Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act. After reasonable
inquiry of its employees, the Company is not aware of any fact which might
result in or form the basis for any such Action, suit, arbitration,
investigation, inquiry or other proceeding. Neither the Company nor any of its
Subsidiaries is subject to any order, writ, judgment, injunction, decree,
determination or award of any governmental agency or regulatory authority.

 

(n) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. No executive officer of the Company
or any Subsidiary, to the knowledge of the Company, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(o) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, its
certificate of incorporation, bylaws or other governing documents, or any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or governmental authority or
(iii) is or has been in violation of any statute, rule, ordinance or regulation
of any governmental authority, including without limitation all foreign,
federal, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety and employment and
labor matters, except in each case (under this clause (iii)) as could not have
or reasonably be expected to result in a Material Adverse Effect. Except as set
forth in the SEC Reports, without limiting the generality of the foregoing, the
Company is not in violation of any of the rules, regulations or requirements of
the Trading Market and has no knowledge of any facts or circumstances that could
reasonably lead to delisting or suspension of the Common Stock by the Trading
Market in the foreseeable future. Except as set forth in the SEC Reports, during
the two years prior to the date hereof, (i) the Common Stock has been listed or
designated for quotation on the Trading Market, (ii) trading in the Common Stock
has not been suspended by the Commission or the Trading Market and (iii) the
Company has received no communication, written or oral, from the Commission or
the Trading Market regarding the suspension or delisting of the Common Stock
from the Trading Market. There is no agreement, commitment, judgment,
injunction, order or decree binding upon the Company or any of its Subsidiaries
or to which the Company or any of its Subsidiaries is a party which has or would
reasonably be expected to have the effect of prohibiting or materially impairing
any business practice of the Company or any of its Subsidiaries, any acquisition
of property by the Company or any of its Subsidiaries or the conduct of business
by the Company or any of its Subsidiaries as currently conducted other than such
effects, individually or in the aggregate, which have not had and would not
reasonably be expected to have a Material Adverse Effect on the Company or any
of its Subsidiaries.

 



 8 

 

 

(p) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all federal, state, local and foreign laws relating to pollution or
protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(q) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the Time of Sale Disclosure Package,
except where the failure to possess such permits could not reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

 

(r) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made
therefor in accordance with GAAP and, the payment of which is neither delinquent
nor subject to penalties. Any real property and facilities held under lease by
the Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance. All tangible personal property owned by the Company and its
Subsidiaries is structurally sound, are in good operating condition and repair,
are adequate for the uses to which they are being put, are not in need of
maintenance or repairs except for ordinary, routine maintenance and repairs and
are sufficient for the conduct of the Company’s and/or its Subsidiaries’
businesses (as applicable) in the manner as conducted prior to the Closing.

 



 9 

 

 

(s) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights
(collectively, the “Intellectual Property Rights”) necessary or material to
conduct their respective businesses as now conducted and presently proposed to
be conducted. None of, and neither the Company nor any Subsidiary has received a
notice (written or otherwise) that any of, the Intellectual Property Rights has
expired, terminated or been abandoned, or is expected to expire or terminate or
be abandoned, within two (2) years from the date of this Agreement. Neither the
Company nor any Subsidiary has received, since the date of the latest audited
Financial Statements included within the SEC Reports, a notice (written or
otherwise) of a claim or otherwise has any knowledge that the Intellectual
Property Rights violate or infringe upon the rights of any Person, except as
would not have a Material Adverse Effect. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties.

 

(t) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

(u) Transactions With Affiliates and Employees. Except as set forth in the Time
of Sale Disclosure Package, none of the officers or directors of the Company or
any Subsidiary and, to the knowledge of the Company, none of the employees of
the Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 



 10 

 

 

(v) Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder
or implementing the provisions thereof (the “Sarbanes-Oxley Act”), and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date. The Company
and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the Company’s disclosure controls and
procedures of the Company and the Subsidiaries as of the end of the period
covered by the Company’s most recently filed periodic report under the Exchange
Act (such date, the “Evaluation Date”). The Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the internal control over
financial reporting (as such term is defined in the Exchange Act) of the Company
and its Subsidiaries that have materially affected, or is reasonably likely to
materially affect, the internal control over financial reporting of the Company
and its Subsidiaries.

 

(w) Board of Directors. The qualifications of the persons serving as members of
the Board of Directors and the overall composition of the Board of Directors
comply with the Exchange Act and the Sarbanes-Oxley Act and the listing rules of
Trading Market. At least one member of the Audit Committee of the Board of
Directors qualifies as an “audit committee financial expert,” as such term is
defined under Regulation S-K and the listing rules of the Trading Market. In
addition, at least a majority of the persons serving on the Board of Directors
qualify as “independent,” as defined under the listing rules of the Trading
Market.

 

(x) Certain Fees. Except as set forth in the Base Prospectus, no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement and the transactions contemplated pursuant to the Base
Prospectus. The Investors shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement and the transactions contemplated
pursuant to the Base Prospectus.

 

(y) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(z) Registration Rights. No Person has any right to cause the Company or any
Subsidiary to effect the registration under the Securities Act of any securities
of the Company or any Subsidiary.

 

(aa) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. Except as disclosed in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market. Except as disclosed
in the SEC Reports, the Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements. The Common Stock is currently eligible for
electronic transfer through the Depository Trust Company or another established
clearing corporation and the Company is current in payment of the fees to the
Depository Trust Company (or such other established clearing corporation) in
connection with such electronic transfer.

 



 11 

 

 

(bb) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under this Agreement and the Transaction
Documents and the transactions contemplated pursuant to the Prospectus
Supplement, including without limitation as a result of the Company’s issuance
of the Securities and the Investors’ ownership of the Securities.

 

(cc) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement and the transactions contemplated
pursuant to the Base Prospectus, the Company confirms that neither it nor any
other Person acting on its behalf has provided any of the Investors or their
agents or counsel with any information that it believes constitutes or might
constitute material, non-public information which is not otherwise disclosed in
the Time of Sale Disclosure Package. The Company understands and confirms that
the Investors will rely on the foregoing representation in effecting
transactions in securities of the Company. All of the disclosure furnished by or
on behalf of the Company to the Investors regarding the Company and, its
Subsidiaries, their respective businesses and the transactions contemplated
hereby, including the Time of Sale Disclosure Package, is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading.

 

(dd) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this Offering to be integrated with prior
offerings by the Company for purposes of any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.

 

(ee) Solvency. Based on the consolidated financial condition of the Company as
of each Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder, (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from each Closing Date. The SEC Reports
sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, including any debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness of the Company or any of its Subsidiaries or
by which the Company or any of its Subsidiaries is or may become bound or have
any commitments. For purposes of this Agreement: (x) “Indebtedness” of any
Person means, without duplication (A) all indebtedness for borrowed money, (B)
all obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with GAAP) (other than trade payables entered into in the ordinary
course of business consistent with past practice), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in any property or assets (including accounts and contract rights) owned by any
Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; and (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any Indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto. Neither the Company nor any Subsidiary
is in violation under the terms of, or in default with respect to any
Indebtedness.

 



 12 

 

 

(ff) Tax Status. The Company and its Subsidiaries (i) has made or filed all
United States federal, state and local income and all foreign income and
franchise tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim. The provisions for taxes payable, if any, shown
on the Financial Statements are sufficient for all accrued and unpaid taxes,
whether or not disputed, and for all periods to and including the dates of such
consolidated Financial Statements. No issues have been raised (and are currently
pending) by any taxing authority in connection with any of the returns or taxes
asserted as due from the Company or its Subsidiaries, and no waivers of statutes
of limitation with respect to the returns or collection of taxes have been given
by or requested from the Company or its Subsidiaries. The Company is not
operated in such a manner as to qualify as a passive foreign investment company,
as defined in Section 1297 of the Internal Revenue Code of 1986, as amended (the
“Code”). The net operating loss carryforwards (“NOLs”) for United States federal
income tax purposes of the consolidated group of which the Company is the common
parent, if any, shall not be adversely affected by the transactions contemplated
hereby. The transactions contemplated hereby do not constitute an “ownership
change” within the meaning of Section 382 of the Code, thereby preserving the
Company’s ability to utilize such NOLs.

 

(gg) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law, or (iv) violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977, as amended.

 

(hh) Accountants. The Company’s accounting firms are set forth in the
Registration Statement and the Prospectus. To the knowledge and belief of the
Company, (i) such accounting firms are registered public accounting firm as
required by the Exchange Act and (ii) Somekh Chaikin shall express its opinion
with respect to the Financial Statements to be included in the Company’s Annual
Report for the fiscal year ending December 31, 2017.

 

(ii) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Placement Agent in connection with the placement of the
Securities.

 

(jj) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to each
Investor will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 



 13 

 

 

(kk) Office of Foreign Assets Control. Neither the Company nor any Subsidiary,
to the Company’s knowledge, any director, officer, agent, employee or Affiliate
of the Company or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

(ll) U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Investor’s request.

 

(mm) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve. Neither the Company nor any
of its Subsidiaries or Affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.

 

(nn) Illegal or Unauthorized Payments; Political Contributions. Neither the
Company nor any of its Subsidiaries nor, to the best of the Company’s knowledge
(after reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company or any of
its Subsidiaries or any other business entity or enterprise with which the
Company or any Subsidiary is or has been affiliated or associated, has, directly
or indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (i) as
a kickback or bribe to any Person or (ii) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Company or any of its Subsidiaries.

 

(oo) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the USA Patriot Act of 2001, the
Currency and Foreign Transactions Reporting Act of 1970, as amended, and all
other applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, without limitation, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, but not limited, to (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened.

 



 14 

 

 

(pp) Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable stock option plan of the
Company and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP and applicable law. No stock option granted under the Company’s stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Company had
discussions with its accountants about its Financial Statements previously filed
with the Commission. Based on those discussions, the Company has no reason to
believe that it will need to restate any such Financial Statements or any part
thereof.Certificates. Any certificate signed by an officer of the Company and
delivered to the Placement Agent or to counsel for the Placement Agent shall be
deemed to be a representation and warranty by the Company to the Placement Agent
as to the matters set forth therein. Reliance. The Company acknowledges that the
Placement Agent will rely upon the accuracy and truthfulness of the foregoing
representations and warranties and hereby consents to such reliance.

 

(tt) FINRA Affiliations. There are no affiliations with any FINRA member firm
among the Company’s officers, directors or, to the knowledge of the Company, any
five percent (5%) or greater stockholder of the Company.

 

Section 3. Delivery and Payment. Each Closing shall occur at the offices of
Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas, 11th Floor, New
York, New York 10105 (or at such other place as shall be agreed upon by the
Placement Agent and the Company) (“Placement Agent Counsel”). Subject to the
terms and conditions hereof, at each Closing payment of the purchase price for
the Securities sold on such Closing Date shall be made by Federal Funds wire
transfer, against delivery of such Securities, and such Securities shall be
registered in such name or names and shall be in such denominations, as the
Placement Agent may request. Deliveries of the documents with respect to the
purchase of the Securities, if any, shall be made at the offices of Placement
Agent Counsel. All actions taken at a Closing shall be deemed to have occurred
simultaneously.

 

Section 4. Covenants and Agreements of the Company. The Company further
covenants and agrees with the Placement Agent as follows:

 

(a) Registration Statement Matters. The Company will advise the Placement Agent
promptly after it receives notice thereof of the time when any amendment to the
Registration Statement has been filed or becomes effective or any supplement to
the Base Prospectus or the Final Prospectus has been filed and will furnish the
Placement Agent with copies thereof. The Company will file promptly all reports
and any definitive proxy or information statements required to be filed by the
Company with the Commission pursuant to Section 13(a), 14 or 15(d) of the
Exchange Act subsequent to the date of any Prospectus and for so long as the
delivery of a prospectus is required in connection with the Offering. The
Company will advise the Placement Agent, promptly after it receives notice
thereof (i) of any receipt of comments of, or any request by the Commission to
amend the Registration Statement or to amend or supplement any Prospectus or for
additional information, and (ii) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement or any
post-effective amendment thereto or any order directed at any Incorporated
Document, if any, or any amendment or supplement thereto or any order preventing
or suspending the use of the Base Prospectus, the Final Prospectus or any
prospectus supplement or any amendment or supplement thereto or any
post-effective amendment to the Registration Statement, of the suspension of the
qualification of the Securities for offering or sale in any jurisdiction, of the
institution or threatened institution of any Proceeding for any such purpose, or
of any request by the Commission for the amending or supplementing of the
Registration Statement or a Prospectus or for additional information. The
Company shall use its best efforts to prevent the issuance of any such stop
order or prevention or suspension of such use. If the Commission shall enter any
such stop order or order or notice of prevention or suspension at any time, the
Company will use its best efforts to obtain the lifting of such order at the
earliest possible moment, or will file a new registration statement and use its
best efforts to have such new registration statement declared effective as soon
as practicable. Additionally, the Company agrees that it shall comply with the
provisions of Rules 424(b), 430A, 430B and 430C, as applicable, under the
Securities Act, including with respect to the timely filing of documents
thereunder, and will use its reasonable efforts to confirm that any filings made
by the Company under such Rule 424(b) are received in a timely manner by the
Commission.

 



 15 

 

 

(b) Blue Sky Compliance. The Company will cooperate with the Placement Agent and
the Investors in endeavoring to qualify the Securities for sale under the
securities laws of such jurisdictions (United States and foreign) as the
Placement Agent or the Investors may reasonably request and will make such
applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to file
such a consent, and provided further that the Company shall not be required to
produce any new disclosure document other than a Final Prospectus. The Company
will, from time to time, prepare and file such statements, reports and other
documents as are or may be required to continue such qualifications in effect
for so long a period as the Placement Agent may reasonably request for
distribution of the Securities. The Company will advise the Placement Agent
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any Proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.

 

(c) Amendments and Supplements to the Prospectus and Other Matters. The Company
will comply with the Securities Act and the Exchange Act, and the rules and
regulations of the Commission thereunder, so as to permit the completion of the
distribution of the Securities as contemplated in this Agreement, the
Transaction Documents, the Incorporated Documents and any Prospectus. If during
the period in which a prospectus is required by law to be delivered in
connection with the distribution of Securities contemplated by the Transaction
Documents or the Prospectus (the “Prospectus Delivery Period”), any event shall
occur as a result of which, in the judgment of the Company or in the opinion of
the Placement Agent or counsel for the Placement Agent, it becomes necessary to
amend or supplement the Incorporated Documents or any Prospectus in order to
make the statements therein, in the light of the circumstances under which they
were made, as the case may be, not misleading, or if it is necessary at any time
to amend or supplement the Incorporated Documents or any Prospectus or to file
under the Exchange Act any Incorporated Document to comply with any law, the
Company will promptly prepare and file with the Commission, and furnish at its
own expense to the Placement Agent and to dealers, an appropriate amendment to
the Registration Statement or supplement to the Registration Statement, the
Incorporated Documents or any Prospectus that is necessary in order to make the
statements in the Incorporated Documents and any Prospectus as so amended or
supplemented, in the light of the circumstances under which they were made, as
the case may be, not misleading, or so that the Registration Statement, the
Incorporated Documents or any Prospectus, as so amended or supplemented, will
comply with law. Before amending the Registration Statement or supplementing the
Incorporated Documents or any Prospectus in connection with the Offering, the
Company will furnish the Placement Agent with a copy of such proposed amendment
or supplement and will not file any such amendment or supplement to which the
Placement Agent reasonably objects.

 



 16 

 

 

(d) Copies of any Amendments and Supplements to a Prospectus. The Company will
furnish the Placement Agent, without charge, during the period beginning on the
date hereof and ending on the later of the last Closing Date of the Offering, as
many copies of the Incorporated Documents and any Prospectus and Free Writing
Prospectus (as defined below), and any amendments and supplements thereto
(including any Incorporated Documents, if any) as the Placement Agent may
reasonably request.

 

(e) Free Writing Prospectus. The Company covenants that it will not, unless it
obtains the prior written consent of the Placement Agent, make any offer
relating to the Securities that would constitute a “free writing prospectus” (as
defined in Rule 405 of the Securities Act) required to be filed by the Company
with the Commission or retained by the Company under Rule 433 of the Securities
Act (a “Free Writing Prospectus”). In the event that the Placement Agent
expressly consents in writing to any Free Writing Prospectus (a “Permitted Free
Writing Prospectus”), the Company covenants that it shall comply with the
requirements of Rule 164 and 433 of the Securities Act applicable to such
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping. If at any time during the
Prospectus Delivery Period there occurred or occurs an event or development the
result of which a Free Writing Prospectus conflicted or would conflict with the
information contained in the Registration Statement or any Prospectus or
included or would include, when taken together with the Final Prospectus and
Incorporated Documents, an untrue statement of a material fact or omitted or
would omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances prevailing at that subsequent time,
not misleading, the Company will promptly notify the Placement Agent and will
promptly amend or supplement, at its own expense, such Free Writing Prospectus
to eliminate or correct such conflict, untrue statement or omission.

 

(f) Lock-Up. The Company hereby agrees that, without the prior written consent
of the Placement Agent, it will not, during the period from the date hereof
until the earlier of (i) the forty-five (45) day anniversary of the date hereof
and (ii) such time as the Company’s aggregate trading volume on the Principal
Market, as reported by Bloomberg, L.P., is at least ________1 shares of Common
Stock following the Company’s public announcement of the terms of this Offering
(the “Lock-Up Period”), (i) offer, pledge, issue, sell, contract to sell,
purchase, contract to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any Common Stock
Equivalents; or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in clause (i) or (ii)
above is to be settled by delivery of Common Stock or such other securities, in
cash or otherwise; or (iii) file any registration statement with the Commission
relating to the offering of any shares of Common Stock or any Common Stock
Equivalents (other than a registration statement for Common Stock and/or Common
Stock Equivalents of the Company that will not be declared effective by the
Commission prior to the expiration of the Lock-Up Period (each, a “Subsequent
Offering Registration Statement”, and any such offering pursuant thereto, each,
a “Subsequent Offering”)). The restrictions contained in the preceding sentence
shall not apply to (1) the Securities to be sold hereunder, (2) the issuance of
Common Stock upon the exercise of options or warrants or the conversion or
exercise of Common Stock Equivalents disclosed as outstanding in the
Registration Statement (excluding exhibits thereto) or Prospectus, (3) the
issuance of employee stock options not exercisable during the Lock-Up Period and
the grant of restricted stock awards or restricted stock units or shares of
Common Stock pursuant to equity incentive plans described in the Registration
Statement (excluding exhibits thereto) or the Final Prospectus or (4) any
Subsequent Offering of shares of Common Stock and/or Common Stock Equivalents
that is consummated pursuant to a Subsequent Offering Registration Statement
after the expiration of the Lock-Up Period. The Company agrees not to accelerate
the vesting of any option or warrant or the lapse of any repurchase right prior
to the expiration of the Lock-Up Period except with respect to any employees,
officers or directors of the Company that have executed a Lock-Up Agreement. As
used herein “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized or required
by law to remain closed.

 



 

1 10x the number of Shares placed in the Offering 

 



 17 

 

 

(g) Transfer Agent. The Company will maintain, at its expense, a registrar and
transfer agent for the Common Stock.

 

(h) Trading Market. The Company shall use its reasonable best efforts to obtain
approval to include the Shares and the Warrant Shares on the Trading Market.

 

(i) Earnings Statement. As soon as practicable and in accordance with applicable
requirements under the Securities Act, but in any event not later than 18 months
after the last Closing Date, the Company will make generally available to its
security holders and to the Placement Agent an earnings statement, covering a
period of at least 12 consecutive months beginning after the last Closing Date,
that satisfies the provisions of Section 11(a) and Rule 158 under the Securities
Act.

 

(j) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities to be sold by it hereunder for the purposes set forth in the
Registration Statement and the Final Prospectus under the heading “Use of
Proceeds”.

 

(k) Periodic Reporting Obligations. During the Prospectus Delivery Period, the
Company will duly file, on a timely basis, with the Commission and the Trading
Market all reports and documents required to be filed under the Exchange Act
within the time periods and in the manner required by the Exchange Act.

 

(l) Reverse Stock Split. As soon as practicable after the date hereof, the
Company shall effect the reverse split of its Common Stock, including complying
with any mailing and delivery requirements under the Exchange Act and filing an
amendment to the Company’s certificate of incorporation in connection therewith,
and shall provide prompt written notice to the Placement Agent thereof.

 

(m) Additional Documents. The Company will enter into any subscription, purchase
or other customary agreements as the Placement Agent or the Investors deem
necessary or appropriate to consummate the Offering, all of which will be in
form and substance reasonably acceptable to the Placement Agent and the
Investors. The Company agrees that the Placement Agent may rely upon, and each
is a third-party beneficiary of, the representations and warranties, and
applicable covenants, set forth in the Transaction Documents and any other such
purchase, subscription or other agreement with Investors in the Offering.

 

(n) No Manipulation of Price. The Company will not take, directly or indirectly,
any action designed to cause or result in, or that has constituted or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any securities of the Company.

 



 18 

 

 

(o) Acknowledgment. The Company acknowledges that any advice given by the
Placement Agent to the Company is solely for the benefit and use of the Board of
Directors of the Company and may not be used, reproduced, disseminated, quoted
or referred to, without the Placement Agent’s prior written consent.

 

Section 5. Conditions of the Obligations of the Placement Agent. The obligations
of the Placement Agent hereunder shall be subject to the accuracy of the
representations and warranties on the part of the Company set forth in Section 2
hereof as well as any representations of the Company in the Transaction
Documents, in each case as of the date hereof and as of each Closing Date as
though then made, to the timely performance by each of the Company of its
covenants and other obligations hereunder and under the Transaction Documents on
and as of such dates, and to each of the following additional conditions:

 

(a) Accountants’ Comfort Letter. On the date hereof, the Placement Agent shall
have received, and the Company shall have caused to be delivered to the
Placement Agent, a letter from Somekh Chaikin (the independent registered public
accounting firm of the Company), addressed to the Placement Agent, dated as of
the date hereof, in form and substance satisfactory to the Placement Agent. The
letter shall not disclose any change in the condition (financial or other),
earnings, operations, business or prospects of the Company from that set forth
in the Incorporated Documents or the applicable Prospectus, which, in the
Placement Agent’s sole judgment, is material and adverse and that makes it, in
the Placement Agent’s sole judgment, impracticable or inadvisable to proceed
with the Offering of the Securities as contemplated by such Prospectus.

 

(b) Transaction Documents. The Company and each Subsidiary (as the case may be)
shall have duly executed and delivered to the Investors each of the Transaction
Documents to which it is a party, including the Purchase Agreement and the
applicable number of Warrants issuable to each Investor pursuant to the terms
thereunder.

 

(c) Compliance with Registration Requirements; No Stop Order; No Objection from
the FINRA. The Final Prospectus (in accordance with Rule 424(b)) and any
Permitted Free Writing Prospectus, if any, shall have been duly filed with the
Commission, as appropriate; no stop order suspending the effectiveness of the
Registration Statement or any part thereof shall have been issued and no
Proceeding for that purpose shall have been initiated or threatened by the
Commission; no order preventing or suspending the use of any Prospectus or
Permitted Free Writing Prospectus shall have been issued and no proceeding for
that purpose shall have been initiated or threatened by the Commission; no order
having the effect of ceasing or suspending the distribution of the Securities or
any other securities of the Company shall have been issued by any securities
commission, securities regulatory authority or stock exchange and no proceedings
for that purpose shall have been instituted or shall be pending or, to the
knowledge of the Company, contemplated by any securities commission, securities
regulatory authority or stock exchange; all requests for additional information
on the part of the Commission shall have been complied with; and FINRA shall
have raised no objection to the fairness and reasonableness of the placement
terms and arrangements.

 

(d) Corporate Proceedings. All corporate proceedings and other legal matters in
connection with this Agreement, the Registration Statement and each Prospectus,
and the registration, sale and delivery of the Securities, shall have been
completed or resolved in a manner reasonably satisfactory to the Placement
Agent’s counsel, and such counsel shall have been furnished with such papers and
information as it may reasonably have requested to enable such counsel to pass
upon the matters referred to in this Section 5.

 



 19 

 

 

(e) No Material Adverse Effect. Subsequent to the execution and delivery of this
Agreement and prior to each Closing Date, in the Placement Agent’s sole judgment
after consultation with the Company, there shall not have occurred any Material
Adverse Effect.

 

(f) No Materially Misleading Fact. The Placement Agent shall not have reasonably
determined, and advised the Company, that the Registration Statement, any
Prospectus, or any amendment thereof or supplement thereto, or any Free Writing
Prospectus, contains an untrue statement of fact which, in the reasonable
opinion of the Placement Agent, is material, or omits to state a fact which, in
the reasonable opinion of the Placement Agent, is material and is required to be
stated therein or necessary to make the statements therein not misleading.

 

(g) Opinion of Counsel. The Placement Agent shall have received on each Closing
Date the favorable opinion of Sheppard, Mullin, Richter & Hampton LLP US legal
counsel to the Company, dated as of such Closing Date, including, without
limitation, a negative assurance letter addressed to the Placement Agent, and in
form and substance satisfactory to the Placement Agent. On or before each
Closing Date there shall have been furnished to the Placement Agent the negative
assurance letter of Placement Agent Counsel, dated the Closing Date and
addressed to the Placement Agent, in form and substance reasonably satisfactory
to Placement Agent.

 

(h) Good Standing. The Placement Agent shall have received a certificate
evidencing the formation and good standing of the Company from the Secretary of
State of Delaware as of a date within ten (10) days of each Closing Date.

 

(i) Certified Charter. The Placement Agent shall have received a certified copy
of the Certificate of Incorporation of the Company as certified by the Delaware
Secretary of State within ten (10) days of each Closing Date.

 

(j) Secretary’s Certificate. The Placement Agent shall have received on each
Closing Date a certificate of the Company, dated as of such Closing Date, signed
by the Secretary of the Company or such other officer of the Company serving in
such capacity, as to (i) the resolutions of the Board of Directors approving the
Offering and issuance and pricing of the Securities, in a form reasonable
acceptable to the Placement Agent, (ii) the incumbency of the officers of the
Company executing this Agreement and the Transaction Documents, (iii) the
Certificate of Incorporation of the Company, and (iv) the Bylaws of the Company,
each as in effect at the Closing.

 

(k) Officers’ Certificate. The Placement Agent shall have received on each
Closing Date a certificate of the Company, dated as of such Closing Date, signed
by the Chief Executive Officer and Chief Financial Officer of the Company, to
the effect that, and the Placement Agent shall be satisfied that, the signers of
such certificate have reviewed the Registration Statement, the Incorporated
Documents, any Prospectus Supplement, and this Agreement and to the further
effect that:

 

(i) The representations and warranties of the Company in this Agreement and in
the Transaction Documents are true and correct, as if made on and as of such
Closing Date, and the Company has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied at or prior to such
Closing Date;

 

(ii) No stop order suspending the effectiveness of the Registration Statement or
the use of the Prospectus has been issued and no proceedings for that purpose
have been instituted or are pending or, to the Company’s knowledge, threatened
under the Securities Act; no order having the effect of ceasing or suspending
the distribution of the Securities or any other securities of the Company has
been issued by any securities commission, securities regulatory authority or
stock exchange in the United States and no proceedings for that purpose have
been instituted or are pending or, to the knowledge of the Company, contemplated
by any securities commission, securities regulatory authority or stock exchange
in the United States;

 



 20 

 

 

(iii) When the Registration Statement became effective, at the time of sale, and
at all times subsequent thereto up to the delivery of such certificate, the
Registration Statement and the Incorporated Documents, if any, when such
documents became effective or were filed with the Commission, contained all
material information required to be included therein by the Securities Act and
the Exchange Act and the applicable rules and regulations of the Commission
thereunder, as the case may be, and in all material respects conformed to the
requirements of the Securities Act and the Exchange Act and the applicable rules
and regulations of the Commission thereunder, as the case may be, and the
Registration Statement and the Incorporated Documents, if any, did not and do
not include any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading
(provided, however, that the preceding representations and warranties contained
in this paragraph (iii) shall not apply to any statements or omissions made in
reliance upon and in conformity with information furnished in writing to the
Company by the Placement Agent expressly for use therein) and, since the
effective date of the Registration Statement, there has occurred no event
required by the Securities Act and the rules and regulations of the Commission
thereunder to be set forth in the Incorporated Documents which has not been so
set forth; and

 

(iv) Subsequent to the respective dates as of which information is given in the
Registration Statement, the Incorporated Documents and any Prospectus, there has
not been: (a) any Material Adverse Effect; (b) any transaction that is material
to the Company and the Subsidiaries taken as a whole, except transactions
entered into in the ordinary course of business; (c) any obligation, direct or
contingent, that is material to the Company and the Subsidiaries taken as a
whole, incurred by the Company or any Subsidiary, except obligations incurred in
the ordinary course of business; (d) any material change in the capital stock
(except changes thereto resulting from the exercise of outstanding stock options
or warrants) or outstanding indebtedness of the Company or any Subsidiary; (e)
any dividend or distribution of any kind declared, paid or made on the capital
stock of the Company; or (f) any loss or damage (whether or not insured) to the
property of the Company or any Subsidiary which has been sustained or will have
been sustained which has a Material Adverse Effect.

 

(l) Outstanding Shares. The Placement Agent shall have received a letter from
the Company’s transfer agent certifying the number of shares of Common Stock
outstanding on the trading day immediately prior to each Closing Date.

 

(m) Intentionally Omitted.

 

(n) Bring-down Comfort Letter. On each Closing Date, the Placement Agent shall
have received from Somekh Chaikin a letter dated as of such Closing Date, in
form and substance satisfactory to the Placement Agent, to the effect that they
reaffirm the statements made in the letter furnished pursuant to subsection (a)
of this Section 5, except that the specified date referred to therein for the
carrying out of procedures shall be no more than three Business Days prior to
such Closing Date.

 



 21 

 

 

(o) Stock Exchange Listing. The Common Stock shall be registered under the
Exchange Act and shall be listed on the Trading Market, and the Company shall
not have taken any action designed to terminate, or likely to have the effect of
terminating, the registration of the Common Stock under the Exchange Act or
delisting or suspending from trading the Common Stock from the Trading Market,
nor, except as disclosed in the SEC Reports as of the date hereof, shall the
Company have received any information suggesting that the Commission or the
Trading Market is contemplating terminating such registration or listing. The
Shares and the Warrant Shares shall be approved for listing on the Trading
Market, subject to official notice of issuance.

 

(p) Lock-Ups. On or before the date hereof, the Placement Agent shall have
received duly executed lock-up agreement, substantially in the form of Exhibit A
hereto (each a “Lock-Up Agreement”), from each of the parties specified in
Schedule 1.

 

(q) Transfer Agent Issuance Instructions. The Company shall have issued
irrevocable instructions to its transfer agent with respect to the issuance of
the Shares to the Investors on such Closing Date, in a form reasonable
acceptable to the Placement Agent, in accordance with the terms of the Purchase
Agreement.

 

(r) Transfer Agent Lock-Up Instructions. On or before the first Closing Date,
the Company shall have issued irrevocable instructions to its transfer agent, in
a form reasonable acceptable to the Placement Agent, to stop transfer of any
shares of equity securities of the Company in accordance with the various
Lock-Up Agreements.

 

(s) Additional Documents. On or before each Closing Date, the Placement Agent
and counsel for the Placement Agent shall have received such information and
documents as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein and in
the Transaction Documents, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained, including, without limitation, any and all
Required Approvals.

 

Section 6. Payment of Expenses. The Company agrees to pay all costs, fees and
expenses incurred by the Company in connection with the performance of its
obligations hereunder and in connection with the transactions contemplated
hereby and in the Transaction Documents, including, without limitation: (i) all
expenses incident to the issuance, delivery and qualification of the Securities
(including all printing and engraving costs); (ii) all fees and expenses of the
registrar and transfer agent of the Common Stock; (iii) all necessary issue,
transfer and other stamp taxes in connection with the issuance and sale of the
Securities; (iv) all fees and expenses of the Company’s counsel, independent
public or certified public accountants and other advisors; (v) all costs and
expenses incurred in connection with the preparation, printing, filing, shipping
and distribution of the Registration Statement (including financial statements,
exhibits, schedules, consents and certificates of experts), the Base Prospectus,
the Final Prospectus and any Prospectus Supplement, and all amendments and
supplements thereto, and this Agreement; (vi) all filing fees, reasonable
attorneys’ fees and expenses incurred by the Company or the Placement Agent in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Securities for offer
and sale under the state securities or blue sky laws or the securities laws of
any other country, and, if requested by the Placement Agent, preparing and
printing a “Blue Sky Survey,” an “International Blue Sky Survey” or other
memorandum, and any supplements thereto, advising the Placement Agent of such
qualifications, registrations and exemptions; (vii) the filing fees incident to
the review and approval by FINRA of the Placement Agent’s participation in the
offering and distribution of the Securities; (viii) the fees and expenses
associated with including the Shares and the Warrant Shares on the Trading
Market; (ix) all costs and expenses incident to the travel and accommodation of
the Company’s and the Placement Agent’s employees on the “roadshow,” if any; (x)
all fees and expenses in connection with the Reverse Stock Split; and (xi) all
other fees, costs and expenses referred to in Part II of the Registration
Statement.

 



 22 

 

 

Section 7. Indemnification and Contribution.

 

(a) The Company agrees to indemnify and hold harmless the Placement Agent, its
Affiliates and each person controlling the Placement Agent (within the meaning
of Section 15 of the Securities Act), and the directors, officers, agents and
employees of the Placement Agent, its Affiliates and each such controlling
person (the Placement Agent, and each such entity or person, an “Indemnified
Person”) from and against any losses, claims, damages, judgments, assessments,
costs and other liabilities (collectively, the “Liabilities”), and shall
reimburse each Indemnified Person for all fees and expenses (including the
reasonable fees and expenses of one counsel for all Indemnified Persons, except
as otherwise expressly provided herein) (collectively, the “Expenses”) as they
are incurred by an Indemnified Person in investigating, preparing, pursuing or
defending any Actions, whether or not any Indemnified Person is a party thereto,
(i) caused by, or arising out of or in connection with, any untrue statement or
alleged untrue statement of a material fact contained in any Incorporated
Document or by any omission or alleged omission to state therein a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading (other than untrue statements or alleged
untrue statements in, or omissions or alleged omissions from, information
relating to an Indemnified Person furnished in writing by or on behalf of such
Indemnified Person expressly for use in the Incorporated Documents) or (ii)
otherwise arising out of or in connection with advice or services rendered or to
be rendered by any Indemnified Person pursuant to this Agreement and the
Transaction Documents, the transactions contemplated thereby or any Indemnified
Person’s actions or inactions in connection with any such advice, services or
transactions; provided, however, that, in the case of clause (ii) only, the
Company shall not be responsible for any Liabilities or Expenses of any
Indemnified Person that are finally judicially determined to have resulted
solely from such Indemnified Person’s (x) gross negligence or willful misconduct
in connection with any of the advice, actions, inactions or services referred to
above or (y) use of any offering materials or information concerning the Company
in connection with the offer or sale of the Securities in the Offering which
were not authorized for such use by the Company and which use constitutes gross
negligence or willful misconduct. The Company also agrees to reimburse each
Indemnified Person for all Expenses as they are incurred in connection with
enforcing such Indemnified Person’s rights under this Agreement.

 



 23 

 

 

(b) Upon receipt by an Indemnified Person of actual notice of an Action against
such Indemnified Person with respect to which indemnity may be sought under this
Agreement, such Indemnified Person shall promptly notify the Company in writing;
provided that failure by any Indemnified Person so to notify the Company shall
not relieve the Company from any liability which the Company may have on account
of this indemnity or otherwise to such Indemnified Person, except to the extent
the Company shall have been prejudiced by such failure. The Company shall, if
requested by the Placement Agent, assume the defense of any such Action
including the employment of counsel reasonably satisfactory to the Placement
Agent, which counsel may also be counsel to the Company. Any Indemnified Person
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless: (i) the Company has
failed promptly to assume the defense and employ counsel or (ii) the named
parties to any such Action (including any impeded parties) include such
Indemnified Person and the Company, and such Indemnified Person shall have been
advised in the reasonable opinion of counsel that there is an actual conflict of
interest that prevents the counsel selected by the Company from representing
both the Company (or another client of such counsel) and any Indemnified Person;
provided that the Company shall not in such event be responsible hereunder for
the fees and expenses of more than one firm of separate counsel for all
Indemnified Persons in connection with any Action or related Actions, in
addition to any local counsel. The Company shall not be liable for any
settlement of any Action effected without its written consent (which shall not
be unreasonably withheld). In addition, the Company shall not, without the prior
written consent of the Placement Agent (which shall not be unreasonably
withheld), settle, compromise or consent to the entry of any judgment in or
otherwise seek to terminate any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not such
Indemnified Person is a party thereto) unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Person from all Liabilities arising out of such Action for which indemnification
or contribution may be sought hereunder. The indemnification required hereby
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as such expense, loss, damage or liability is
incurred and is due and payable.

 

(c) In the event that the foregoing indemnity is unavailable to an Indemnified
Person other than in accordance with this Agreement, the Company shall
contribute to the Liabilities and Expenses paid or payable by such Indemnified
Person in such proportion as is appropriate to reflect (i) the relative benefits
to the Company, on the one hand, and to the Placement Agent and any other
Indemnified Person, on the other hand, of the matters contemplated by this
Agreement and the Transaction Documents, or (ii) if the allocation provided by
the immediately preceding clause is not permitted by applicable law, not only
such relative benefits but also the relative fault of the Company, on the one
hand, and the Placement Agent and any other Indemnified Person, on the other
hand, in connection with the matters as to which such Liabilities or Expenses
relate, as well as any other relevant equitable considerations; provided that in
no event shall the Company contribute less than the amount necessary to ensure
that all Indemnified Persons, in the aggregate, are not liable for any
Liabilities and Expenses in excess of the amount of fees actually received by
the Placement Agent pursuant to this Agreement. For purposes of this paragraph,
the relative benefits to the Company, on the one hand, and to the Placement
Agent on the other hand, of the matters contemplated by this Agreement and in
the Transaction Documents shall be deemed to be in the same proportion as (a)
the total value paid or contemplated to be paid to or received or contemplated
to be received by the Company in the transaction or transactions that are within
the scope of this Agreement and the Transaction Documents, whether or not any
such transaction is consummated, bears to (b) the fees paid to the Placement
Agent under this Agreement. Notwithstanding the above, no person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act, as amended, shall be entitled to contribution from a party who
was not guilty of fraudulent misrepresentation.

 

(d) The Company also agrees that no Indemnified Person shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with advice or services rendered or to be rendered by any
Indemnified Person pursuant to this Agreement and the Transaction Documents, the
transactions contemplated thereby or any Indemnified Person’s actions or
inactions in connection with any such advice, services or transactions except
for Liabilities (and related Expenses) of the Company that are finally
judicially determined to have resulted solely from such Indemnified Person’s
gross negligence or willful misconduct in connection with any such advice,
actions, inactions or services.

 



 24 

 

 

(e) The reimbursement, indemnity and contribution obligations of the Company set
forth herein shall apply to any modification of this Agreement and shall remain
in full force and effect regardless of any termination of, or the completion of
any Indemnified Person’s services under or in connection with, this Agreement.

 

Section 8. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or any person controlling the Company, of its officers, and of the
Placement Agent set forth in or made pursuant to this Agreement will remain in
full force and effect, regardless of any investigation made by or on behalf of
the Placement Agent, the Company, or any of its or their partners, officers or
directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement. A successor to a Placement Agent, or to the Company, its
directors or officers or any person controlling the Company, shall be entitled
to the benefits of the indemnity, contribution and reimbursement agreements
contained in this Agreement.

 

Section 9. Termination of this Agreement.

 

(a) The Placement Agent shall have the right to terminate this Agreement by
giving notice to the Company as hereinafter specified at any time at or prior to
the Closing Date, if in the discretion of the Placement Agent, (i) there has
occurred any material adverse change in the securities markets or any event, act
or occurrence that has materially disrupted, or in the opinion of the Placement
Agent, will in the future materially disrupt, the securities markets or there
shall be such a material adverse change in general financial, political or
economic conditions or the effect of international conditions on the financial
markets in the United States is such as to make it, in the judgment of the
Placement Agent, inadvisable or impracticable to market the Securities or
enforce contracts for the sale of the Securities, (ii) trading in the Common
Stock shall have been suspended by the Commission or the Trading Market, or
trading in securities generally on the Nasdaq Stock Market, the NYSE or the NYSE
MKT shall have been suspended, (iii) minimum or maximum prices for trading shall
have been fixed, or maximum ranges for prices for securities shall have been
required, on the Nasdaq Stock Market, the NYSE or NYSE MKT, by such exchange or
by order of the Commission or any other governmental authority having
jurisdiction, (iv) a banking moratorium shall have been declared by federal or
state authorities, (v) there shall have occurred any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration by the United States of a national emergency or war, any substantial
change or development involving a prospective substantial change in United
States or international political, financial or economic conditions or any other
calamity or crisis, (vi) the Company suffers any loss by strike, fire, flood,
earthquake, accident or other calamity, whether or not covered by insurance,
(vii) the Company is in material breach of any of its representations,
warranties or covenants under this Agreement, including if any condition
specified in Section 5 is not satisfied when and as required to be satisfied, or
(viii) in the judgment of the Placement Agent, there has been, since the time of
execution of this Agreement or since the respective dates as of which
information is given in the Registration Statement or the Prospectus, any
material adverse change in the assets, properties, condition, financial or
otherwise, or in the results of operations, business affairs or business
prospects of the Company and its Subsidiaries considered as a whole, whether or
not arising in the ordinary course of business. If the Placement Agent elects to
terminate this Agreement as provided in this Section, the Company shall be
notified promptly by the Placement Agent by telephone, confirmed by letter.

 



 25 

 

 

(b) Notwithstanding anything to the contrary contained herein, the provisions
concerning confidentiality, indemnification and contribution contained herein
and the Company’s obligations contained in the indemnification provisions,
including any obligations under Section 6 (Payment of Expenses), Section 7
(Indemnification and Contribution) and Section 8 (Representations and
Indemnities to Survive Delivery), will survive any expiration or termination of
this Agreement, and the Company’s obligation to pay fees actually earned and
payable and to reimburse expenses actually incurred and reimbursable pursuant to
Section 1 hereof and which are permitted to be reimbursed under FINRA Rule
5110(f)(2)(D), will survive any expiration or termination of this Agreement. The
termination of this Agreement shall not affect the fees payable to the Placement
Agent in connection with the October 2017 Placement.

  

(c) The terms of the Right of First Refusal shall survive the termination of
this Agreement unless this Agreement is terminated by the Company for cause in
compliance with FINRA Rule 5110(f)(2)(D)(ii), which includes the Placement
Agent’s material failure to provide the services contemplated in this Agreement,
and the Company’s exercise of this right for termination for cause eliminates
any obligations with respect to the Right of First Refusal.

 

Section 10. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

 

If to the Placement Agent, to the address set forth above, attention: Jared
Schramm, Facsimile: (949) 720-7215

 

With a copy to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Facsimile: (212) 401-4742

Attention: Robert Charron

 

If to the Company:

My Size, Inc.

3 Arava St., pob 1026

Airport City, Israel 7010000

Facsimile: +972-54-477-5656

Attention: Ronen Luzon, Chief Executive Officer

 

With a copy to:

 

Sheppard, Mullin, Richter & Hampton LLP

30 Rockefeller Plaza

New York, New York 10112

Facsimile: (212) 370-7889

Attention: Richard A. Friedman

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

Section 11. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the employees, officers
and directors and controlling persons referred to in Section 7 hereof, and to
their respective successors, and personal representative, and no other person
will have any right or obligation hereunder.

 



 26 

 

 

Section 12. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

Section 13. Governing Law Provisions. This Agreement shall be deemed to have
been made and delivered in New York City and both this Agreement and the
transactions contemplated hereby shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York, without regard to the conflict of laws principles
thereof. Each of the Placement Agent and the Company: (i) agrees that any legal
suit, action or proceeding arising out of or relating to this Agreement and/or
the transactions contemplated hereby shall be instituted exclusively in New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (ii) waives any objection which it may have
or hereafter to the venue of any such suit, action or proceeding, and (iii)
irrevocably consents to the jurisdiction of the New York Supreme Court, County
of New York, and the United States District Court for the Southern District of
New York in any such suit, action or proceeding. Each of the Placement Agent and
the Company further agrees to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in the New
York Supreme Court, County of New York, or in the United States District Court
for the Southern District of New York and agrees that service of process upon
the Company mailed by certified mail to the Company’s address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding, and service of process upon the Placement Agent mailed by
certified mail to the Placement Agent’s address shall be deemed in every respect
effective service process upon the Placement Agent, in any such suit, action or
proceeding. Notwithstanding any provision of this Agreement to the contrary, the
Company agrees that neither the Placement Agent nor its Affiliates, and the
respective officers, directors, employees, agents and representatives of the
Placement Agent, its Affiliates and each other person, if any, controlling the
Placement Agent or any of its Affiliates, shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Company for or in
connection with the engagement and transaction described herein except for any
such liability for losses, claims, damages or liabilities incurred by us that
are finally judicially determined to have resulted from the bad faith or gross
negligence of such individuals or entities. If either party shall commence an
action or proceeding to enforce any provision of this Agreement, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

Section 14. Absence of Fiduciary Relationship. The Company acknowledges and
agrees that: (a) the Placement Agent has been retained solely to act as the
placement agent in connection with the sale of the Securities and that no
fiduciary, advisory or agency relationship between the Company and the Placement
Agent has been created in respect of any of the transactions contemplated by
this Agreement, irrespective of whether the Placement Agent has advised or is
advising the Company on other matters; (b) the price and other terms of the
Securities set forth in this Agreement, the Final Prospectus, and the
Transaction Documents were established by the Placement Agent and the Investors
following discussions and arm’s-length negotiations and the Company is capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement; (c) it has been
advised that the Placement Agent and its Affiliates are engaged in a broad range
of transactions that may involve interests that differ from those of the Company
and that the Placement Agent does not have any obligation to disclose such
interest and transactions to the Company by virtue of any fiduciary, advisory or
agency relationship; and (d) it has been advised that the Placement Agent is
acting, in respect of the transactions contemplated by this Agreement, solely
for the benefit of the Placement Agent, and not on behalf of the Company.

 

Section 15. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (regardless of whether similar), nor shall
any such waiver be deemed or constitute a continuing waiver unless otherwise
expressly provided. Section headings herein are for the convenience of the
parties only and shall not affect the construction or interpretation of this
Agreement.

 

[The remainder of this page has been intentionally left blank.]

 



 27 

 



 

If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.

 



  Very truly yours,           MY SIZE, INC.,   a Delaware corporation          
By:         Name:        Title:  

 

The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.

 



ROTH CAPITAL PARTNERS, LLC           By:         Name:        Title:    

 



 

 



 

EXHIBIT A

 

Form of Lock-Up Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 



 



SCHEDULE I

 

List of officers, directors and stockholders executing lock-up agreements:

 

1.Shoshana Zigdon 2.Eliyahu Walles 3.Ronen Luzon 4.Or Kles 5.Billy Pardo 6.Arik
Kaufman 7.Oren Elmaliah 8.Oron Branitzky

 

 

 



 

